 



EXHIBIT 10.1
ILLUMINA, INC.
2005 STOCK AND INCENTIVE PLAN
      1. Purposes of the Plan. The purposes of this 2005 Stock and Incentive
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Service
Providers, and to promote the success of the Company’s business. Options granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options, as
determined by the Administrator at the time of grant. Stock Awards (including
Stock Grants, Stock Units and Stock Appreciation Rights) and Cash Awards may
also be granted under the Plan.
      2. Definitions. As used herein, the following definitions shall apply:


        (a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 hereof.          
(b) “Applicable Laws” means the requirements relating to the administration of
stock option and restricted stock plans, the grant of options and the issuance
of shares under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any Nasdaq National Market, stock exchange or quotation system
on which the Common Stock is listed or quoted and the applicable laws of any
other country or jurisdiction where Options or Awards are granted under the
Plan, as such laws, rules, regulations and requirements shall be in place from
time to time.           (c) “Award” means an Option, a Stock Award or a Cash
Award granted in accordance with the terms of the Plan.           (d) “Award
Agreement” means a Stock Award Agreement, Cash Award Agreement and/or Option
Agreement, which may be in written or electronic format, in such form and with
such terms and conditions as may be specified by the Administrator, evidencing
the terms and conditions of an individual Award. Each Award Agreement is subject
to the terms and conditions of the Plan.           (e) “Board” means the Board
of Directors of the Company.           (f) “Cash Award” means a bonus
opportunity awarded under Section 15 pursuant to which a Participant may become
entitled to receive an amount based on the satisfaction of such performance
criteria as are specified in the agreement or other documents evidencing the
Award (the “Cash Award Agreement”).           (g) “Code” means the Internal
Revenue Code of 1986, as amended.           (h) “Committee” means a committee of
Directors appointed by the Board in accordance with Section 4 hereof.          
(i) “Common Stock” means the common stock of the Company.          
(j) “Company” means Illumina, Inc., a Delaware corporation.          
(k) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.          
(l) “Corporate Transaction” means any of the following, unless the Administrator
provides otherwise:



        (i) any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),

1



--------------------------------------------------------------------------------



 





        (ii) the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary),          
(iii) the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),           (iv) a contested election of
Directors, as a result of which or in connection with which the persons who were
Directors before such election or their nominees (the “Incumbent Directors”)
cease to constitute a majority of the Board; provided however that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least fifty percent (50%) of the Incumbent
Directors, such new Director shall be considered as an Incumbent Director, or  
        (v) any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter.



        (m) “Director” means a member of the Board.           (n) “Disability”
means total and permanent disability as defined in Section 21(e)(3) of the Code.
          (o) “Effective Date” means the date on which the Company’s
stockholders approve the Plan.           (p) “Employee” means any person,
including Officers and Inside Directors, employed by the Company or any Parent
or Subsidiary of the Company. An Employee shall not be deemed to cease Employee
status by reason of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary, or any successor. For purposes of Incentive Stock
Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.          
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.    
      (r) “Fair Market Value” means, as of any date, the value of a Share
determined as follows:



        (i) If the Common Stock is listed on any established stock exchange or
traded on a national market system, including without limitation the Nasdaq
National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market, the
Fair Market Value of a Share shall be the closing selling price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;           (ii) If the
Common Stock is regularly quoted by a recognized securities dealer but selling
prices are not reported, the Fair Market Value of a Share shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or           (iii) In the absence of an
established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Administrator.



        (s) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder and as designated in the applicable Option
Agreement.

2



--------------------------------------------------------------------------------



 





        (t) “Inside Director” means a Director who is an Employee.          
(u) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option and/or as designated in the applicable Option Agreement.
          (v) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option grant. The Notice of Grant
is part of the Option Agreement.           (w) “Officer” means a person who is
an executive officer of the Company within the meaning of Section 16 of the
Exchange Act and the rules and regulations promulgated thereunder.          
(x) “Option” means a stock option granted pursuant to the Plan.          
(y) “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.          
(z) “Optioned Shares” means the Shares subject to an Option.          
(aa) “Optionee” means the holder of an outstanding Option granted under the
Plan.           (bb) “Outside Director” means a Director who is not an Employee.
          (cc) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code or any successor provision.  
        (dd) “Participant” means any holder of one or more Options, Stock Awards
or Cash Awards, or the Shares issuable or issued upon exercise of such Awards,
under the Plan.           (ee) “Plan” means this 2005 Stock and Incentive Plan.
          (ff) “Predecessor Plan” means the Illumina, Inc. 2000 Stock Plan, as
amended.           (gg) “Qualifying Performance Criteria” means any one or more
of the following performance criteria, either individually, alternatively or in
any combination, applied to either the Company as a whole or to a business unit,
Parent, Subsidiary or business segment, either individually, alternatively or in
any combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average stockholders’ equity;
(vii) total stockholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
business unit’s strategic plan); (xxiii) improvement in workforce diversity, and
(xxiv) any other similar criteria as may be determined by the Administrator. The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; and (E) any gains or
losses classified as extraordinary or as discontinued operations in the
Company’s financial statements.

3



--------------------------------------------------------------------------------



 





        (hh) “Rule 16b-3” means Rule 16b-3 of the Exchange Act, as the same may
be amended from time to time, or any successor to Rule 16b-3, as in effect when
discretion is being exercised with respect to the Plan.           (ii) “Service
Provider” means (i) an individual rendering services to the Company or any
Parent or Subsidiary of the Company in the capacity of an Employee or Consultant
or (ii) an individual serving as a Director.           (jj) “Share” means a
share of the Common Stock, as adjusted in accordance with Section 17 hereof.    
      (kk) “Stock Appreciation Right” means a right to receive cash and/or
Shares based on a change in the Fair Market Value of a specific number of Shares
granted under Section 14.           (ll) “Stock Award” means a Stock Grant, a
Stock Unit or a Stock Appreciation Right granted under Sections 13 or 14 below
or other similar awards granted under the Plan (including phantom stock rights).
          (mm) “Stock Award Agreement” means a written agreement, the form(s) of
which shall be approved from time to time by the Administrator, between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.           (nn) “Stock Grant” means the award
of a certain number of Shares granted under Section 13 below.          
(oo) “Stock Unit” means a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise explicitly provided for by the Administrator.          
(pp) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
          (qq) “Withholding Taxes” means the federal, state and local income and
employment withholding taxes, or any other taxes required to be withheld, to
which the holder of an Award may be subject in connection with the grant,
exercise, or vesting of an Award or the issuance or transfer of Shares issued or
issuable pursuant to an Award.

      3. Stock Subject to the Plan.
      (a) Subject to the provisions of Section 17 hereof, the maximum aggregate
number of Shares that may be issued and sold under the Plan is
11,542,358 Shares. This maximum number of Shares reserved and available for
issuance under the Stock Plan consists of Shares reserved for issuance under the
Predecessor Plan that as of May 2, 2005 were either (i) available for grant
pursuant to awards that may be made under the Predecessor Plan or (ii) subject
to outstanding options granted under the Predecessor Plan which Shares might be
returned to the Predecessor Plan but such Shares shall become available for
issuance hereunder only if and to the extent the options granted under the
Predecessor Plan to which they are subject terminate or expire or become
unexercisable for any reason without having been exercised in full.
      (b) An annual increase in the number of Shares reserved for issuance
hereunder shall automatically occur on the first day of each fiscal year of the
Company, beginning with fiscal year 2006 and ending with fiscal year 2010, equal
to the lesser of (i) 1,200,000 Shares (subject to adjustment under Section 17),
(ii) 5% of the outstanding Shares as of the last day of the immediately
preceding fiscal year or (iii) a number of Shares determined by the Board. The
Shares may be authorized, but unissued, or reacquired Shares, including Shares
repurchased by the Company on the open market.

4



--------------------------------------------------------------------------------



 



      (c) If an outstanding Award expires or terminates for any reason prior to
exercise in full, or without the Shares subject thereto having been issued in
full, the unpurchased or unissued Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan pursuant to an Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan, except that if unvested
Shares are repurchased by the Company at their original purchase price or
otherwise forfeited to the Company in connection with termination of a
Participant’s status as a Service Provider, such Shares shall become available
for future grant under the Plan. Should the exercise or purchase price of an
Award under the Plan be paid with Shares (including by withholding Shares from
the Award) or should Shares otherwise issuable under the Plan be withheld by the
Company in satisfaction of the Withholding Taxes incurred in connection with the
exercise, purchase or issuance of Shares under an Award, then the number of
Shares available for issuance under the Plan shall be reduced by the gross
number of Shares issued in connection with the Award, and not by the net number
of Shares issued to the holder of such Award.
      4. Administration of the Plan.
      (a) Procedure.


        (i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.          
(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.           (iii) Rule 16b-3. To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.           (iv) Other
Administration. Other than as provided above, the Plan shall be administered by
(A) the Board, (B) a Committee, which committee shall be constituted to satisfy
Applicable Laws or (C) subject to the Applicable Laws, one or more officers of
the Company to whom the Board or Committee has delegated the power to grant
Awards to persons eligible to receive Awards under the Plan provided such
grantees may not be officers or Directors.

      (b) Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:


        (A) to determine the Fair Market Value of the Common Stock in accordance
with Section 2(r) of the Plan;           (B) to select the Service Providers to
whom Awards may be granted hereunder;           (C) to determine the number of
Shares or amount of cash to be covered by each Award granted hereunder;    
      (D) to approve forms of Award Agreements for use under the Plan;          
(E) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder, which terms and conditions include,
but are not limited to, the exercise price and/or purchase price (if
applicable), the time or times when Awards may be exercised (which may be based
on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term and any restriction or limitation regarding any
Award or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;

5



--------------------------------------------------------------------------------



 





        (F) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;           (G) to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws;    
      (H) to modify or amend each Award (subject to Section 19) hereof),
including the discretionary authority to extend the post-termination
exercisability or purchase period of Awards longer than is originally provided
for in the Award Agreement;           (I) to allow Participants to satisfy
Withholding Tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise or settlement of an Award that number of
Shares having a Fair Market Value equal to the minimum amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
on the date that the amount of Withholding Tax is to be determined. All
elections by a Participant to have Shares withheld for this purpose shall be
made in such form and under such conditions as the Administrator may deem
necessary or advisable;           (J) to authorize any person to execute on
behalf of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator;           (K) to make all other
determinations deemed necessary or advisable for administering the Plan.

      (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, Cash Awards or
Shares issued under the Plan.
      5. Eligibility. Nonstatutory Stock Options and Stock Awards may be granted
to Service Providers. Incentive Stock Options and Cash Awards may be granted
only to Employees.
      6. Limitations.
      (a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
designation as an Incentive Stock Option, no installment under such an Option
shall qualify for favorable tax treatment as an Incentive Stock Option if (and
to the extent) the aggregate Fair Market Value of the Shares (determined at the
date of grant) for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Shares or other securities for which such Option or
any other Incentive Stock Options granted to Optionee prior to the date of grant
(whether under the Plan or any other plan of the Company or any Parent or
Subsidiary of the Company) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, the Option shall nevertheless become exercisable for the excess
Optioned Shares in such calendar year as a Nonstatutory Stock Option. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.
      (b) Neither the Plan nor any Award shall confer upon a Participant any
right with respect to continuing the Participant’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
      (c) The following limitations shall apply to grants of Options and Stock
Awards:


        (i) No Service Provider shall be granted, in any fiscal year of the
Company, Awards covering more than 500,000 Shares, subject to adjustment as
provided in Section 17 below.

6



--------------------------------------------------------------------------------



 





        (ii) However, in connection with his or her commencement of Service
Provider status, an individual may be granted Awards covering up to an
additional 1,000,000 Shares during the fiscal year in which such commencement
occurs, which shall not count against the limit set forth in
subsection (i) above and subject to adjustment as provided in Section 17 below.

      7. Term of Plan. The Plan shall become effective on the Effective Date.
Unless the Plan is terminated earlier pursuant to Section 19 hereof, the Plan
shall terminate upon the earliest to occur of (a) June 28, 2015, (b) the date on
which all Shares available for issuance under the Plan shall have been issued as
fully vested Shares or (c) the termination of all outstanding Awards in
connection with a dissolution or liquidation pursuant to Section 17(b) hereof or
a Corporate Transaction pursuant to Section 17(c) hereof. Should the Plan
terminate on June 28, 2015, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
applicable Award Agreement.
      8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however that the term shall be no more than ten (10) years
from the date of grant or such shorter term as may be provided in the Option
Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
      9. Option Exercise Price and Consideration.
      (a) Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


        (i) In the case of an Incentive Stock Option



        (A) granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.           (B) granted to any Employee other than an
Employee described in paragraph (A) immediately above, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.



        (ii) In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.           (iii) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a merger or other corporate transaction.

      (b) Waiting Period and Exercise Dates. At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions (including any vesting conditions) that must
be satisfied before the Option may be exercised.
      (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:


        (i) cash;           (ii) check;           (iii) promissory note;

7



--------------------------------------------------------------------------------



 





        (iv) other Shares which, in the case of Shares acquired directly or
indirectly from the Company, (A) have been owned by the Optionee for more than
six (6) months on the date of surrender (if it is required to eliminate or
reduce accounting charges incurred by the Company in connection with the Option,
or such other period (if any) required to so eliminate or reduce such charges),
and (B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;    
      (v) consideration received through a special sale and remittance procedure
pursuant to which the Optionee shall concurrently provide irrevocable
instructions to (A) a Company-designated brokerage firm to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares plus all Withholding Taxes
required to be withheld by the Company by reason of such exercise and (B) the
Company to deliver the certificates for the purchased Shares directly to such
brokerage firm in order to complete the sale;           (vi) a reduction in the
amount of any Company liability to the Optionee, including any liability
attributable to the Optionee’s participation in any Company-sponsored deferred
compensation program or arrangement;           (vii) any combination of the
foregoing methods of payment; or           (viii) such other consideration and
method of payment for the issuance of Optioned Shares as determined by the
Administrator and to the extent permitted by Applicable Laws.

      (d) No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 17(a) of the Plan), the
exercise price of an Option may not be reduced without stockholder approval.
      10. Exercise of Option.
      (a) Procedure for Exercise; Rights as a Stockholder.


        (i) Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Option Agreement. Unless the
Administrator provides otherwise, vesting of Options granted hereunder shall be
suspended during any unpaid leave of absence. An Option may not be exercised for
a fraction of a Share.           (ii) An Option shall be deemed exercised when
the Company receives: (A) written or electronic notice of exercise (in
accordance with the Option Agreement) from the person entitled to exercise the
Option, and (B) full payment for the Optioned Shares with respect to which the
Option is exercised and (C) satisfaction of any Withholding Taxes. Full payment
may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Plan and shall be set forth in the Option
Agreement. Shares issued upon exercise of an Option shall be issued in the name
of the Optionee or, if requested by the Optionee, in the name of the Optionee
and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 17 hereof.    
      (iii) Exercising an Option in any manner shall decrease the number of
Optioned Shares thereafter available, both for purposes of the Plan and for sale
under the Option, by the number of Shares as to which the Option is exercised.

8



--------------------------------------------------------------------------------



 



      (b) Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, such Optionee may exercise his or her Option for a period of three
(3) months measured from the date of termination, or such longer period of time
as specified in the Option Agreement, to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to all the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period specified in the Option Agreement, exercise the
Option for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.
      (c) Disability of Optionee. If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within twelve (12) months of termination, or such longer period of time
as specified in the Option Agreement, to the extent the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period specified in the Option Agreement, exercise the
Option for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.
      (d) Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within twelve (12) months following Optionee’s death, or
such longer period of time as specified in the Option Agreement, to the extent
that the Option is vested on the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) by
the Optionee’s designated beneficiary, provided such beneficiary has been
designated prior to Optionee’s death in a form acceptable to the Administrator.
If no such beneficiary has been designated by the Optionee, then such Option may
be exercised by the personal representative of the Optionee’s estate or by the
person(s) to whom the Option is transferred pursuant to the Optionee’s will or
in accordance with the laws of descent and distribution. If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Option
shall immediately terminate as to the Optioned Shares covered by the unvested
portion of the Option, and those Optioned Shares shall immediately revert to the
Plan. To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
Optionee is vested at the time of such termination of Service Provider status,
the Option shall terminate with respect to those vested Optioned Shares, and
those Optioned Shares shall revert to the Plan.
      11. Formula Option Grants to Outside Directors. Outside Directors shall
automatically be granted Options in accordance with the following provisions:


        (a) All Options granted pursuant to this Section shall be Nonstatutory
Stock Options and, except as otherwise provided in this Section 11, shall be
subject to the other terms and conditions of the Plan.           (b) Each
individual who becomes an Outside Director after the Effective Date shall be
automatically granted an Option to purchase 20,000 Shares subject to adjustment
as set forth in Section 17(a) below (the “First Option”) on the date such
individual is elected as a Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director shall not receive a First Option.

9



--------------------------------------------------------------------------------



 





        (c) On each annual stockholder meeting commencing with the Effective
Date, each Outside Director who continues to serve in such capacity immediately
after such annual stockholder meeting shall be automatically granted an Option
to purchase 8,000 Shares subject to adjustment as set forth in Section 17(a)
below (a “Subsequent Option”); provided that the Outside Director has served on
the Board for at least six calendar months prior to the date of such annual
stockholder meeting.           (d) The terms of a First Option or a Subsequent
Option granted pursuant to this Section shall be as follows:



        (i) The term of the Option shall be ten (10) years measured from the
date of grant.           (ii) The Option shall be exercisable only during the
time that the Outside Director remains a Director and, with respect to Optioned
Shares vested on the last day of service as a Director for the six (6) month
period following the date of the Optionee’s cessation of service as a Director,
provided, however, that the Option cannot be exercised after the expiration of
the term of the Option. If, at the time of Optionee’s cessation of service as a
Director, the Optionee is not vested as to his or her entire Option, the Option
shall immediately terminate as to the Optioned Shares covered by the unvested
portion of the Option, and those Optioned Shares shall immediately revert to the
Plan. To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
the Optionee is vested at the time of his or her cessation of Director status,
the Option shall terminate with respect to those vested Optioned Shares, and
those Optioned Shares shall revert to the Plan.           (iii) The exercise
price per Share shall be 100% of the Fair Market Value per Share on the date of
grant of the Option.           (iv) The First Option shall vest and become
exercisable as to 33% of the Optioned Shares on each of the first three
anniversaries of its date of grant, provided that the Optionee continues to
serve as a Director on such dates.           (v) The Subsequent Option shall
vest and become exercisable as to 100% of the Optioned Shares on the earlier of
(i) the one year anniversary of the date of grant of the Option and (ii) the
date immediately preceding the date of the annual meeting of the Company’s
stockholders for the year following the year of grant of the Option, provided
that the Optionee continues to serve as a Director on such date.          
(vi) If an Outside Director dies or ceases to serve as a Director as a result of
the Outside Director’s Disability while holding any outstanding Option under
this Section 11, then that Option may be exercised within six (6) months
following his or her death or termination, or such longer period of time as
specified in the Option Agreement, to the extent that the Option is vested on
the date of death or termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement) by the Outside
Director or the Outside Director’s designated beneficiary, provided such
beneficiary has been designated prior to his or her death in a form acceptable
to the Administrator. If no such beneficiary has been designated by the Outside
Director, then such Option may be exercised by the personal representative of
his or her estate or by the person(s) to whom the Option is transferred pursuant
to his or her will or in accordance with the laws of descent and distribution.
If, at the time of death or termination as a result of Disability, the Outside
Director is not vested as to his or her entire Option, the Option shall
immediately terminate as to the Optioned Shares covered by the unvested portion
of the Option, and those Optioned Shares shall immediately revert to the Plan.
To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
the Outside Director is vested at the time of death or termination as a result
of

10



--------------------------------------------------------------------------------



 



  Disability, the Option shall terminate with respect to those vested Optioned
Shares, and those Optioned Shares shall revert to the Plan.           (vii) In
the event of a Corporate Transaction, all Options granted pursuant to this
Section II shall be subject to the terms and conditions of Section 17(c);
provided that in the event that the successor corporation does not assume or
substitute for each First Option and Subsequent Option, the Optionee shall fully
vest in and have the right to exercise the Option as to all of the Optioned
Shares, including Shares as to which it would not otherwise be vested or
exercisable.



        (e) The Board shall have sole and exclusive authority to establish,
maintain, amend, suspend, and terminate any program by which Outside Directors
are automatically granted Nonstatutory Stock Options pursuant to this
Section 11.

      12. Limited Transferability of Options. An Option generally may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee; provided
however that Nonstatutory Stock Options may be transferred by instrument to an
inter vivos or testamentary trust in which the Nonstatutory Stock Options are to
be passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to “Immediate Family Members” (as defined
below) of the Optionee. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than fifty percent of the voting interests. The Optionee may designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
Options, and those Options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those Options. Such beneficiary or beneficiaries
shall take the transferred Options subject to all the terms and conditions of
the applicable agreement evidencing each such transferred Option, including
(without limitation) the limited time period during which the Option may be
exercised following the Optionee’s death.
      13. Stock Grants and Stock Unit Awards. Each Stock Award Agreement
reflecting the issuance of a Stock Grant or Stock Unit shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:


        (a) Consideration. A Stock Grant or Stock Unit may be awarded in
consideration for such property or services as is permitted under Applicable
Law, including for past services actually rendered to the Company or a
Subsidiary for its benefit.           (b) Vesting. Shares of Common Stock
awarded under an agreement reflecting a Stock Grant and a Stock Unit award may,
but need not, be subject to a share repurchase option, forfeiture restriction or
other conditions in favor of the Company in accordance with a vesting or lapse
schedule to be determined by the Administrator.           (c) Termination of
Participant’s Relationship as a Service Provider. In the event a Participant’s
relationship as a Service Provider terminates, the Company may reacquire any or
all of the Shares held by the Participant which have not vested or which are
otherwise subject to forfeiture or other conditions as of the date of
termination under the terms of the agreement.

11



--------------------------------------------------------------------------------



 





        (d) Transferability. Except as determined by the Board, no rights to
acquire Shares under a Stock Grant or a Stock Unit shall be assignable or
otherwise transferable by the Participant except by will or by the laws of
descent and distribution.

      14. Stock Appreciation Rights.


        (a) General. Stock Appreciation Rights may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan. The
Administrator may grant Stock Appreciation Rights to eligible Participants
subject to terms and conditions not inconsistent with this Plan and determined
by the Administrator. The specific terms and conditions applicable to the
Participant shall be provided for in the Stock Award Agreement. Stock
Appreciation Rights shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Stock Award Agreement.          
(b) Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the grant date of the
Shares covered by the exercised portion of the Stock Appreciation Right (or such
other amount calculated with respect to Shares subject to the award as the
Administrator may determine). The amount due to the Participant upon the
exercise of a Stock Appreciation Right shall be paid in such form of
consideration as determined by the Administrator and may be in cash, Shares or a
combination thereof, over the period or periods specified in the Stock Award
Agreement. A Stock Award Agreement may place limits on the amount that may be
paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant. A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.    
      (c) Transferability. Except as determined by the Board, no Stock
Appreciation Rights shall be assignable or otherwise transferable by the
Participant except by will or by the laws of descent and distribution.

      15. Cash Awards. Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one (1) year.


        (a) Cash Award. Each Cash Award shall contain provisions regarding
(i) the target and maximum amount payable to the Participant as a Cash Award,
(ii) the Qualifying Performance Criteria and level of achievement versus these
criteria which shall determine the amount of such payment, (iii) the period as
to which performance shall be measured for establishing the amount of any
payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Cash Award prior to actual
payment, (vi) forfeiture provisions, and (vii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Administrator. The maximum amount payable as a Cash
Award may be a multiple of the target amount payable, but the maximum amount
payable pursuant to that portion of a Cash Award granted under this Plan for any
fiscal year to any Participant shall not exceed U.S. $1,000,000.          
(b) Performance Criteria. The Administrator shall establish the Qualifying
Performance Criteria and level of achievement versus these criteria which shall
determine the target and the minimum and maximum amount payable under a Cash
Award. The Administrator may specify the percentage of the target Cash Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall

12



--------------------------------------------------------------------------------



 



  be a measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than 90 days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time (or in such other manner that complies with Section 162(m)).    
      (c) Timing and Form of Payment. The Administrator shall determine the
timing of payment of any Cash Award. The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify and
Applicable Laws, may permit a Participant to elect for the payment of any Cash
Award to be deferred to a specified date or event. The Administrator may specify
the form of payment of Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Cash Award, or such
portion thereof as the Administrator may specify, to be paid in whole or in part
in cash or other property.           (d) Termination of Relationship as a
Service Provider. The Administrator shall have the discretion to determine the
effect of a termination as a Service Provider due to (i) Disability, (ii) death
or (iii) otherwise shall have on any Cash Award.

      16. Section 162(m) Compliance. Any Stock Award (other than an Option or
any other Stock Award having a purchase price equal to 100% of the Fair Market
Value on the date such award is made) or Cash Award that is intended as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code must vest or become exercisable or payable contingent on the
achievement of one or more Qualifying Performance Criteria. Notwithstanding
anything to the contrary herein, the Committee shall have the discretion to
determine the time and manner of compliance with Section 162(m) of the Code as
required under applicable regulations and to conform the procedures related to
the Award to the requirements of Section 162(m) and may in its discretion reduce
the number of Shares granted or amount of cash or other property to which a
Participant may otherwise have been entitled with respect to an Award designed
to qualify as performance-based compensation under Section 162(m).
      17. Adjustments Upon Changes in Capitalization, Dissolution or Corporate
Transaction.
      (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number of Shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Award, (ii) the number of Shares that may be added annually to the Plan pursuant
to Section 3(b)(i) hereof, (iii) the number of Optioned Shares granted under
First Options and Subsequent Options under Section 11 hereof, (iv) the maximum
numbers of Shares that may be granted under Awards to any Service Provider
within any fiscal year as set forth in Section 6(c) and (v) the number of Shares
as well as the price per Share subject to each outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares.
      (b) Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each Participant
as soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may (but need not) provide for a Participant
to have the right to exercise his or her Option or Stock Award until ten
(10) days prior to such transaction as to all of the Shares covered thereby,
including Shares as to which the Option or Stock Award would not otherwise be
exercisable. In addition, the Administrator may (but need not)

13



--------------------------------------------------------------------------------



 



provide that any Company repurchase option applicable to any unvested Shares
purchased upon exercise of an Option or issued under a Stock Award shall lapse
as to all such Shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.
      (c) Corporate Transaction.


        (i) In the event of a Corporate Transaction, as determined by the Board
or a Committee, the Board or Committee may, in its discretion, (i) provide for
the assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Options and terminate any restrictions on Cash
Awards or Stock Awards; and/or (iii) provide for termination of Awards as a
result of the Corporate Transaction on such terms and conditions as it deems
appropriate, including providing for the cancellation of Awards for a cash
payment to the Participant. For the purposes of this paragraph, the Award shall
be considered assumed if, following the Corporate Transaction, the Award confers
the right to purchase or receive, for each Share or amount of cash covered by
the Award immediately prior to the Corporate Transaction, the consideration
(whether stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each Share held on the effective date
of the Corporate Transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Corporate Transaction is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Award, for each Share covered by the Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Shares in the Corporate
Transaction.           (ii) Each Option or Stock Award which is assumed pursuant
to this Section 17(c) shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Participant in consummation of such Corporate
Transaction had the Option or Stock Award been exercised immediately prior to
such Corporate Transaction. Appropriate adjustments to reflect such Corporate
Transaction shall also be made to (A) the exercise or purchase price payable per
share under each outstanding Option or Stock Award, provided the aggregate
exercise or purchase price payable for such securities shall remain the same,
(B) the maximum number and/or class of securities available for issuance over
the remaining term of the Plan, (C) the maximum number and/or class of
securities for which any one person may be granted Options or Stock Awards under
the Plan per year, (D) the maximum number and/or class of securities by which
the share reserve is to increase automatically each year and (E) the number
and/or class of securities subject to the Options granted under Section 11.

      18. Date of Grant. The date of grant of a First Option or Subsequent
Option shall be the date on which it was automatically granted pursuant to
Section 11 hereof. The date of grant of any other Award shall be, for all
purposes, the date on which the Administrator grants such Award. Notice of the
grant shall be provided to each Participant within a reasonable time after the
date of such grant.
      19. Amendment and Termination of the Plan. The Board may at any time
amend, alter, suspend or terminate the Plan. However, the Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws. In addition, no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
In addition, unless approved by the stockholders of the Company, no amendment
shall be made that

14



--------------------------------------------------------------------------------



 



would result in a repricing of Options by (x) reducing the exercise price of
outstanding Options or (y) canceling an outstanding Option held by a Participant
and re-granting to the Participant a new Option with a lower exercise price, in
either case other than in connection with a change in the Company’s
capitalization pursuant to Section 17(a) of the Plan.
      20. Conditions Upon Issuance of Shares.
      (a) Awards shall not be granted and Shares shall not be issued pursuant to
the exercise of an Award unless the grant of the Award, the exercise or
settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
      (b) No Shares or other assets shall be issued or delivered under the Plan
unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the Shares, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, if applicable) on which Common Stock is then listed for trading.
      21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction (including under
Section 20), which authority is deemed by the Company’s counsel to be necessary
to the lawful grant of Awards and issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to grant
such Awards or issue or sell such Shares as to which such requisite authority
shall not have been obtained.
      22. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
      23. Stockholder Approval. If required by Applicable Laws, continuance of
the Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months after the date the Plan is adopted or after any amendment
requiring stockholder approval is made. Such stockholder approval shall be
obtained in the manner and to the degree required under Applicable Laws.

15



--------------------------------------------------------------------------------



 



ILLUMINA, INC.

2005 STOCK AND INCENTIVE PLAN

STOCK OPTION AGREEMENT

AUTOMATIC GRANT FOR NONEMPLOYEE DIRECTOR



    All capitalized terms shall have the meaning assigned to them in the
attached Appendix.   24.   NOTICE OF GRANT

            You have been granted an option to purchase shares of Common Stock
of the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

         
 
  Name of Optionee:              

         
 
  Grant Date:              

         
 
  Vesting Commencement Date:              

         
 
  Exercise Price per Share:              

         
 
  Number of Shares Subject to the Option:              

         
 
  Type of Option: Nonstatutory Option              

         
 
  Expiration Date:              

Vesting Schedule: Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the following
schedule:

[On the first three year anniversaries of the Vesting Commencement Date of this
Option, one-third (1/3) of the Optioned Shares shall vest and become
exercisable, subject to Optionee’s continuing to be a Director on such date.]

[100% of the Optioned Shares shall vest and become exercisable on the earlier of
(i) the one year anniversary of the date of grant of this Option and (ii) the
date immediately preceding the date of the annual meeting of the Company’s
stockholders for the year following the year of grant of this Option, subject to
Optionee’s continuing to be a Director on such date.]

16



--------------------------------------------------------------------------------



 



25. AGREEMENT

     (a) Grant of Option. The Optionee is hereby granted an Option to purchase
the number of Shares set forth in the Notice of Grant at the per share Exercise
Price set forth in the Notice of Grant, subject to the terms and conditions of
the Plan, which is incorporated herein by reference.

     (b) Exercise of Option.

          (i) Right to Exercise. This Option shall vest and become exercisable
in one or more installments in accordance with the vesting schedule set out in
the Notice of Grant and the applicable provisions of the Plan and this Option
Agreement. As this Option becomes vested and exercisable for such installments,
those installments shall accumulate, and this Option shall remain vested and
exercisable for the accumulated installments until the Expiration Date or sooner
termination under this Paragraph B. In no event may this Option be exercised for
any fractional shares.

          (ii) Post-Service Exercisability.

                    (A) Should Optionee cease to be a Director for any reason
(other than death) while holding this Option, then Optionee shall have a period
of six (6) months (commencing with the date of such cessation of service) during
which to exercise this Option.

                    (B) Should Optionee die or cease to serve as a Director as a
result of the Director’s Disability while holding this Option, then the personal
representative of Optionee’s estate or the person or persons to whom this Option
is transferred pursuant to Optionee’s will or the laws of inheritance shall have
the right to exercise this Option. However, if Optionee has designated one or
more beneficiaries of this Option in a form acceptable to the Administrator,
then those persons shall have the exclusive right to exercise this Option
following Optionee’s death. Any such right to exercise this Option shall lapse,
and this Option shall cease to be outstanding, upon the expiration of the six
(6)-month period measured from the date of Optionee’s death or termination.

                    (C) During the limited period of post-service
exercisability, this Option may not be exercised in the aggregate for more than
the number of Optioned Shares for which this Option is exercisable at the time
the Optionee ceases to be a Director. Upon the expiration of such limited
exercise period or (if earlier) upon the Expiration Date, this Option shall
terminate and cease to be outstanding for any exercisable Optioned Shares for
which this Option has not been exercised. However, this Option shall,
immediately upon Optionee’s cessation as a Director for any reason, terminate
and cease to be outstanding with respect to any Optioned Shares for which this
Option is not otherwise at that time exercisable.

                    (D) In no event shall this Option be exercisable at any time
after the Expiration Date.

17



--------------------------------------------------------------------------------



 



          (iii) Special Acceleration of Option.

                    a. In the event of a Corporate Transaction, this Option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for this Option,
the Optionee shall fully vest in and have the right to exercise this Option as
to all of the Optioned Shares, including Optioned Shares for which this Option
is not otherwise exercisable. If an Option becomes fully vested and exercisable
in lieu of assumption or substitution in the event of a Corporate Transaction,
the Administrator shall notify the Optionee in writing or electronically that
this Option shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and this Option shall terminate upon the
expiration of such period.

                    (A) This Option, to the extent it is assumed pursuant to
this Paragraph 3(a), shall be appropriately adjusted, immediately after the
Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Corporate
Transaction had this Option been exercised immediately prior to such Corporate
Transaction. Appropriate adjustments to reflect such transaction shall also be
made to the Exercise Price under each outstanding Option, provided the aggregate
Exercise Price payable for such securities shall remain the same.

                    (B) This Option Agreement shall not in any way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

          (iv) Method of Exercise. This Option is exercisable through E*Trade
Optionslink. The Optionee will receive a welcome kit from E*Trade explaining
this service. No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the purchased Shares shall be considered
transferred to the Optionee on the date this Option is exercised with respect to
such purchased Shares.

          (v) Method of Payment. Payment of the aggregate Exercise Price shall
made through E*Trade and may be by any of the following, or a combination
thereof, at the election of the Optionee:

                    b. cash;

                    (A) check;

                    (B) consideration received through a special sale and
remittance procedure pursuant to which Optionee (or any other person or persons
exercising the Option) shall concurrently provide irrevocable instructions
(i) to E*Trade to effect the immediate sale of the purchased Optioned Shares and
remit to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
Optioned Shares plus all applicable Federal,

18



--------------------------------------------------------------------------------



 



state and local income and employment or other taxes required to be withheld by
the Company by reason of such exercise and (ii) to the Company to deliver the
certificates for the purchased Optioned Shares directly to E*Trade in order to
complete the sale; or

                    (C) other Shares which, in the case of Shares acquired
directly or indirectly from the Company, (i) have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Optioned Shares for which this Option is exercised.

     (c) Non-Transferability of Option. This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Optionee only by the Optionee. However,
Optionee may designate one or more persons as the beneficiary or beneficiaries
of this Option, and this Option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death with holding this Option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this Option may be exercised following Optionee’s death. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, beneficiaries, successors and assigns of the Optionee.

     (d) Term of Option. This Option shall have a maximum term of ten (10) years
measured from the Grant Date and shall expire at the close of business on the
Expiration Date, unless sooner terminated. This Option may be exercised during
such term only in accordance with the Plan and the terms of this Option
Agreement.

     (e) Adjustment in Optioned Shares. Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (1) the total number
and/or class of securities subject to this Option and (2) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder; provided that the aggregate Exercise Price shall remain the
same.

     (f) Successors and Assigns. Except to the extent otherwise provided in this
Option Agreement, the provisions of this Option Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Optionee, the legal representatives, heirs and legatees of Optionee’s estate and
any beneficiaries of this Option designated by Optionee.

     (g) Notices. Any notice required to be given or delivered to the Company
under the terms of this Option Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.

19



--------------------------------------------------------------------------------



 



     (h) Entire Agreement; Construction; Governing Law. The Plan is incorporated
herein by reference. The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee. Subject to Section 4(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

     (i) IMPAIRMENT OF RIGHTS.

          NOTHING IN THIS OPTION AGREEMENT OR IN THE PLAN SHALL INTERFERE WITH
OR OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY AND THE COMPANY’S
STOCKHOLDERS TO REMOVE OPTIONEE FROM THE BOARD AT ANY TIME IN ACCORDANCE WITH
THE PROVISIONS OF APPLICABLE LAW.

          By your signature and the signature of the Company’s representative
below, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

         
OPTIONEE:
      ILLUMINA, INC.
 
       
 
       
Signature
      By
 
       
 
       
Print Name
      Title
 
       
Residence Address
       
 
       

       

20



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under this Option
Agreement:

          “Administrator” means the Board of Directors of the Company or any of
committee of Directors appointed by the Board of Directors of the Company as
shall be administering the Plan, in accordance with Section 4 of the Plan.

          “Applicable Laws” means the requirements relating to the
administration of stock option plans, the grant of options and the issuance of
stock under U. S. state corporate laws, U.S. federal and state securities laws,
the Code, any Nasdaq National Market, stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any other
country or jurisdiction where Options are granted under the Plan, as such laws,
rules, regulations and requirements shall be in place from time to time.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Common Stock” means the common stock of the Company.

          “Company” means Illumina, Inc., a Delaware corporation.

          “Consultant” means any natural person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render services to such entity.

          “Corporate Transaction” means any of the following, unless the
Administrator provides otherwise:

               a) any merger or consolidation in which the Company shall not be
the surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),

               b) the sale of all or substantially all of the Company’s assets
to any other person or entity (other than a wholly-owned subsidiary),

               c) the acquisition of beneficial ownership of a controlling
interest (including, without limitation, power to vote) the outstanding shares
of Common Stock by any person or entity (including a “group” as defined by or
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),

               d) a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees (the “Incumbent Directors”) cease to constitute a majority of the
Board; provided however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%)

21



--------------------------------------------------------------------------------



 



of the Incumbent Directors, such new Director shall be considered as an
Incumbent Director, or

               e) any other event specified by the Board or a Committee,
regardless of whether at the time an Option is granted or thereafter.

          “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

          “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. An Employee shall not be deemed to cease Employee
status by reason of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary, or any successor. For purposes of Incentive Stock
Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

          “Exercise Price” means the price per Share that the Optionee shall be
required to pay in order to purchase Shares pursuant to an exercise of his or
her Option.

          “Expiration Date” means the date set forth in the Notice of Grant,
which is the date upon which this Option expires, if not terminated earlier in
accordance with this Option Agreement and the Plan.

          “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

                    (i) If the Common Stock is listed on any established stock
exchange or traded on a national market system, including without limitation the
Nasdaq National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market,
the Fair Market Value of a Share shall be the closing selling price for the
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

                    (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

                    (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

22



--------------------------------------------------------------------------------



 



          “Grant Date” means the date set forth in the Notice of Grant as the
date on which the Administrator granted this Option.

          “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

          “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option and/or as designated in the applicable Option
Agreement.

          “Notice of Grant” means the notice evidencing certain terms and
conditions of this Option as set forth in Part I of this document.

          “Option” means this stock option granted to Optionee pursuant to the
Plan.

          “Option Agreement” means this agreement between the Company and an
Optionee evidencing the terms and conditions of this Option grant set forth in
Part II of this document. The Option Agreement is subject to the terms and
conditions of the Plan.

          “Optioned Shares” means the Shares subject to this Option.

          “Optionee” means the individual to whom this Option is granted under
the Plan and named in the Notice of Grant.

          “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code or any successor provision.

          “Plan” means the Illumina, Inc. 2005 Stock and Incentive Plan.

          “Share” means a share of the Common Stock, as adjusted in accordance
with Section 17 of the Plan.

          “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code or any successor
provision.

23



--------------------------------------------------------------------------------



 



ILLUMINA, INC.

2005 STOCK AND INCENTIVE PLAN

STOCK OPTION AGREEMENT

          All capitalized terms shall have the meaning assigned to them in the
attached Appendix.



1.   NOTICE OF GRANT

          You have been granted an option to purchase shares of Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

         
 
  Name of Optionee:              

         
 
  Grant Date:              

         
 
  Vesting Commencement Date:              

         
 
  Exercise Price per Share:              

         
 
  Number of Shares Subject to the Option:              

                 
 
  Type of Option:           Incentive Stock Option                  
 
               
 
              Nonstatutory Stock Option                  

         
 
  Expiration Date:              

          Vesting Schedule: Subject to accelerated vesting as set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

          On the first year anniversary of the Vesting Commencement Date of this
Option,                                          of the Optioned Shares shall
become exercisable, subject to Optionee’s continuing to be a Service Provider on
such date. An additional                                          of the
Optioned Shares shall become exercisable each full month thereafter, subject to
Optionee’s continuing to be a Service Provider on such date.

24



--------------------------------------------------------------------------------



 



     27. AGREEMENT

          (a) Grant of Option.

               (i) The Optionee is hereby granted an Option to purchase the
number of Shares set forth in the Notice of Grant at the per share Exercise
Price set forth in the Notice of Grant, subject to the terms and conditions of
the Plan, which is incorporated herein by reference.

               (ii) If this Option is designated as an Incentive Stock Option in
the Notice of Grant section of this Agreement, then no installment of Optioned
Shares for which this Option becomes exercisable shall qualify for favorable tax
treatment as an Incentive Stock Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Optioned Shares for which
such installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Optioned Shares or other securities for which this Option or any other Incentive
Stock Options granted to Optionee prior to the Grant Date (whether under the
Plan or any other option plan of the Company or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this Option shall
nevertheless become exercisable for the excess Optioned Shares in such calendar
year as a Nonstatutory Stock Option.

          (b) Exercise of Option.

               (i) Right to Exercise. This Option shall vest and become
exercisable in one or more installments in accordance with the vesting schedule
set out in the Notice of Grant and the applicable provisions of the Plan and
this Option Agreement. As this Option becomes vested and exercisable for such
installments, those installments shall accumulate, and this Option shall remain
vested and exercisable for the accumulated installments until the Expiration
Date or sooner termination under this Paragraph B. In no event may this Option
be exercised for any fractional shares.

               (ii) Post-Service Exercisability.

                    (A) Should Optionee cease to be a Service Provider for any
reason (other than death or Disability) while holding this Option, then Optionee
shall have a period of three (3) months (commencing with the date of such
cessation of service) during which to exercise this Option.

                    (B) Should Optionee die while holding this Option, then the
personal representative of Optionee’s estate or the person or persons to whom
this Option is transferred pursuant to Optionee’s will or the laws of
inheritance shall have the right to exercise this Option. However, if Optionee
has designated one or more beneficiaries of this Option in a form acceptable to
the Administrator, then those persons shall have the exclusive right to exercise
this Option following Optionee’s death. Any such right to exercise this Option
shall lapse, and this Option shall cease to be outstanding, upon the expiration
of the twelve (12)-month period measured from the date of Optionee’s death.

                    (C) Should Optionee cease to be a Service Provider by reason
of Disability while holding this Option, then Optionee shall have a period of
twelve (12) months (commencing with the date of such cessation of service)
during which to exercise this Option.

25



--------------------------------------------------------------------------------



 



                    (D) During the limited period of post-service
exercisability, this Option may not be exercised in the aggregate for more than
the number of Optioned Shares for which this Option is exercisable at the time
the Optionee ceases to be a Service Provider. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this Option
shall terminate and cease to be outstanding for any exercisable Optioned Shares
for which this Option has not been exercised. However, this Option shall,
immediately upon Optionee’s cessation of Service Provider status for any reason,
terminate and cease to be outstanding with respect to any Optioned Shares for
which this Option is not otherwise at that time exercisable.

                    (E) In no event shall this Option be exercisable at any time
after the Expiration Date.

               (iii) Special Acceleration of Option.

                    a. In the event of a Corporate Transaction, the Board or
Committee may, in its discretion, (i) provide for the assumption or substitution
of, or adjustment to, this Option; (ii) accelerate the vesting of this Option;
and/or (iii) provide for termination of this Option as a result of the Corporate
Transaction on such terms and conditions as it deems appropriate, including
providing for the cancellation of this Option for a cash payment to Optionee. If
this Option becomes fully vested and exercisable in the event of a Corporate
Transaction, the Administrator shall notify the Optionee in writing or
electronically that this Option shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and this Option shall
terminate upon the expiration of such period.

                    (A) This Option, to the extent it is assumed pursuant to
this Paragraph 3(a), shall be appropriately adjusted, immediately after the
Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Corporate
Transaction had this Option been exercised immediately prior to such Corporate
Transaction. Appropriate adjustments to reflect such transaction shall also be
made to the Exercise Price under each outstanding Option, provided the aggregate
Exercise Price payable for such securities shall remain the same.

                    (B) This Option Agreement shall not in any way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

               (iv) Method of Exercise. This Option is exercisable through
E*Trade Optionslink. The Optionee will receive a welcome kit from E*Trade
explaining this service. No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with Applicable Laws.
Assuming such compliance, for income tax purposes the

26



--------------------------------------------------------------------------------



 



purchased Shares shall be considered transferred to the Optionee on the date
this Option is exercised with respect to such purchased Shares.

               (v) Method of Payment. Payment of the aggregate Exercise Price
shall made through E*Trade and may be by any of the following, or a combination
thereof, at the election of the Optionee:

                    d. cash;

                    e. check;

                    f. consideration received through a special sale and
remittance procedure pursuant to which Optionee (or any other person or persons
exercising the Option) shall concurrently provide irrevocable instructions
(i) to E*Trade to effect the immediate sale of the purchased Optioned Shares and
remit to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
Optioned Shares plus all applicable Federal, state and local income and
employment or other taxes required to be withheld by the Company by reason of
such exercise and (ii) to the Company to deliver the certificates for the
purchased Optioned Shares directly to E*Trade in order to complete the sale; or

                    g. other Shares which, in the case of Shares acquired
directly or indirectly from the Company, (i) have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Optioned Shares for which this Option is exercised.

          (c) Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by the Optionee.
However, Optionee may designate one or more persons as the beneficiary or
beneficiaries of this Option, and this Option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death with holding this Option. Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this Option may be exercised following Optionee’s death. The
terms of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, beneficiaries, successors and assigns of the Optionee.

          (d) Term of Option. This Option shall have a maximum term of ten
(10) years measured from the Grant Date and shall expire at the close of
business on the Expiration Date, unless sooner terminated. This Option may be
exercised during such term only in accordance with the Plan and the terms of
this Option Agreement.

27



--------------------------------------------------------------------------------



 



          (e) Adjustment in Optioned Shares. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (1) the total number
and/or class of securities subject to this Option and (2) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder; provided that the aggregate Exercise Price shall remain the
same.

          (f) Notice of Disqualifying Disposition of Shares. If this Option is
designated an Incentive Stock Option in the Notice of Grant section of this
Agreement, then the Optionee shall, upon any sale or other disposition of the
Optioned Shares effected on or before the later of two years after the Grant
Date or one year after the exercise date, immediately notify the Company in
writing of such sale or disposition. The Optionee agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of the Optioned Shares acquired pursuant
to this Option by payment in cash or out of the current earnings paid to the
Optionee.

          (g) Successors and Assigns. Except to the extent otherwise provided in
this Option Agreement, the provisions of this Option Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and Optionee, the legal representatives, heirs and legatees of Optionee’s estate
and any beneficiaries of this Option designated by Optionee.

          (h) Notices. Any notice required to be given or delivered to the
Company under the terms of this Option Agreement shall be in writing and
addressed to the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated below Optionee’s signature line. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

          (i) Entire Agreement; Construction; Governing Law. The Plan is
incorporated herein by reference. The Plan and this Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee. Subject to Section 4(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail. This agreement is governed by the internal substantive laws, but
not the choice of law rules, of California.

          (j) NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS

28



--------------------------------------------------------------------------------



 



AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

          By your signature and the signature of the Company’s representative
below, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

         
OPTIONEE:
      ILLUMINA, INC.
 
       
 
       
Signature
      By
 
       
 
       
Print Name
      Title
 
       
Residence Address
       
 
       

       

29



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under this Option
Agreement:

     (1) “Administrator” means the Board of Directors of the Company or any of
committee of Directors appointed by the Board of Directors of the Company as
shall be administering the Plan, in accordance with Section 4 of the Plan.

     (2) “Applicable Laws” means the requirements relating to the administration
of stock option plans, the grant of options and the issuance of stock under U.
S. state corporate laws, U.S. federal and state securities laws, the Code, any
Nasdaq National Market, stock exchange or quotation system on which the Common
Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Options are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time.

     (3) “Code” means the Internal Revenue Code of 1986, as amended.

     (4) “Common Stock” means the common stock of the Company.

     (5) “Company” means Illumina, Inc., a Delaware corporation.

     (6) “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.

     (7) “Corporate Transaction” means any of the following, unless the
Administrator provides otherwise:

               a) any merger or consolidation in which the Company shall not be
the surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),

               b) the sale of all or substantially all of the Company’s assets
to any other person or entity (other than a wholly-owned subsidiary),

               c) the acquisition of beneficial ownership of a controlling
interest (including, without limitation, power to vote) the outstanding shares
of Common Stock by any person or entity (including a “group” as defined by or
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),

               d) a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees (the “Incumbent Directors”) cease to constitute a majority of the
Board; provided however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director, or

30



--------------------------------------------------------------------------------



 



               e) any other event specified by the Board or a Committee,
regardless of whether at the time this Option is granted or thereafter.

     (8) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

     (9) “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. An Employee shall not be deemed to cease Employee
status by reason of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary, or any successor. For purposes of Incentive Stock
Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

     (10) “Exercise Price” means the price per Share that the Optionee shall be
required to pay in order to purchase Shares pursuant to an exercise of his or
her Option.

     (11) “Expiration Date” means the date set forth in the Notice of Grant,
which is the date upon which this Option expires, if not terminated earlier in
accordance with this Option Agreement and the Plan.

     (12) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

               a) If the Common Stock is listed on any established stock
exchange or traded on a national market system, including without limitation the
Nasdaq National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market,
the Fair Market Value of a Share shall be the closing selling price for the
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

               b) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

               c) In the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Administrator.

     (13) “Grant Date” means the date set forth in the Notice of Grant as the
date on which the Administrator granted this Option.

31



--------------------------------------------------------------------------------



 



     (14) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

     (15) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option and/or as designated in the applicable Option
Agreement.

     (16) “Notice of Grant” means the notice evidencing certain terms and
conditions of this Option as set forth in Part I of this document.

     (17) “Option” means this stock option granted to Optionee pursuant to the
Plan.

     (18) “Option Agreement” means this agreement between the Company and an
Optionee evidencing the terms and conditions of this Option grant set forth in
Part II of this document. The Option Agreement is subject to the terms and
conditions of the Plan.

     (19) “Optioned Shares” means the Shares subject to this Option.

     (20) “Optionee” means the individual to whom this Option is granted under
the Plan and named in the Notice of Grant.

     (21) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code or any successor provision.

     (22) “Plan” means the Illumina, Inc. 2005 Stock and Incentive Plan.

     (23) “Service Provider” means (i) an individual rendering services to the
Company or any Parent or Subsidiary of the Company in the capacity of an
Employee or Consultant or (ii) an individual serving as a member of the Board of
Directors of the Company.

     (24) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 17 of the Plan.

     (25) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code or any successor
provision.

32